In a letter dated November 14, 2000, to the Clerk of the Appellate Courts, respondent Ronald D. Heck, of Topeka, an attorney admitted to the practice of law in the State of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (1999 Kan. Ct. R. Annot. 246).
At the time the respondent surrendered his license, a formal complaint had been filed by the Disciplinary Administrator’s office in which there were two separate complaints. There were allegations of failure in safekeeping a client’s property, lack of diligence, misappropriation of a client’s funds, a conflict of interest, and conduct involving dishonesty or misrepresentation, as well as conduct that adversely reflected on the respondent’s fitness to practice law.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Ronald D. Heck be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Ronald D. Heck from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (1999 Kan. Ct. R. Annot. 250).